Title: To James Madison from William Savage, 16 April 1808
From: Savage, William
To: Madison, James



Sir,
Boston 16th April 1808

On my return from an Eastern Tour a few days since, I was Honored with your letter of 6th Ulto. accompanied with a Commission to me, as Commercial Agent for the United States for the Island of Jamaica.
For the favorable opinion entertained of me by the President of the States & yourself, Sir, by confering on me this appointment, I feel highly flatter’d, and shall endeavour to shew my respect by my indefatigability in the performance of my duty & give specimens for the justification of the appointment, by attending to your various instructions, as well as any casual circumstances, that may come within the Sphere of my Diploma.
I shall leave this place for Charleston S. C. in the course of fourteen days, from whence I shall proceed for Jamaica P first opportunity that may occur; in the mean time, I beg to be informed Sir, if all protests made by American Masters or other officers do not come under my Authority.  The reason of my troubling you with this enquiry Sir, is that at Jamaica I have always found the American Protests made at the Office of the notary under that Government, While at the Havanna (which Port I was under the necessity of visiting on my late return here from Jamaica) I found Mr. Anderson alone furnished the Necessary documents appertaining to American Protests at that place, and I have been informed that Agents elsewhere are in the habit of furnishing Americans with Protests.
I must beg leave farther to intrude upon you Sir, by enquiring if Government does not furnish its Agents with a Seal of Office?  Whether it does not Authorise them to grant Protections, on proper proof as to the Citizenship of the Applicant.  As also if it is not necessary that I should be furnished with the total duties incumbent on me, particularising more minutely, than you Sir, have been pleased to do in your letter.
By directing your answer to the care of Mr. John Ferrors or Mr. Jacob Parker of NewYork, when you may be pleased to turn your attention to my enquiries, it will find its way to me.  Intending myself this Honor again prior to my Embarkation, I remain Sir Yr Obedt. Hble Ser’t

William H Savage

